DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Items 1, 2, 4 and 6 of the Non-Patent Literature Documents listed on the information disclosure statement filed on 06 May 2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a date for the documents has not been provided.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Status of the Claims
Claims 10-15 and 21-34, as amended, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 12, 23, 26 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, D., et al. "Mapping polymer heterogeneity using atomic force microscopy phase imaging and nanoscale indentation." Macromolecules 33.7 (2000): 2573-2583, hereinafter, “Raghavan” and further in view of Zhou et al., U.S. Publication No. 2007/0251306, hereinafter, “Zhou”.

As per claim 10, Raghavan discloses a method of analyzing an image, comprising: 
receiving an image having a first scan direction, the image including at least a first sub-image containing data relating to a first image aspect [phase data] and a second sub-image containing data relating to a second image aspect [topography / height] (Raghavan, Abstract, Both topographic and phase imaging in tapping mode AFM are performed on these films under ambient conditions and at different force levels using a silicon tip; Raghavan, page 2575, Characterization Methods, TMAFM. Tapping mode AFM was performed with a Dimension 3100 (Digital Instruments) scanning probe microscope. Topographic (height) and phase images were recorded simultaneously; Raghavan, page 
identifying at least a first pixel location based on a first gradient feature of the first sub-image (Raghavan, page 2578, Results and Discussion, artifacts [gradient features] are observed in the phase images of Figures 1 and 3 that appear as streaks or alterations of the phase contrast for the matrix regions near the edges of some of the domains); 
accessing, based on the first pixel location, the second sub-image (Raghavan, page 2578, Results and Discussion, Such frequency shifts should also alter the oscillation amplitude and cause related artifacts in the topographic images. For example, topographic artifacts are observed in Figure 1a that correspond to the phase artifacts in Figure 1b); 
substituting the second sub-image for the first sub-image for the first pixel location (Raghavan, page 2578, Results and Discussion, artifacts are observed in the phase images of Figures 1 and 3 that appear as streaks or alterations of the phase contrast for the matrix regions near the edges of some of the domains … Such frequency shifts should also alter the oscillation amplitude and cause related artifacts in the topographic images. For example, topographic artifacts are observed in Figure 1a that correspond to the phase artifacts in Figure 1b).
Raghavan does not explicitly disclose the following limitations as further recited however Zhou discloses
analyzing, based on the accessing and substituting, an image aspect perpendicular to the first scan direction at the first pixel location (Zhou, ¶0043, FIGS. 5A and 5B are schematic views of scans that may be used for correcting image curvature artifacts in an AFM scan … The scan shown in FIG. 5A is performed within a scan area (step 100), and the scan shown in FIG. 5B is performed in the same scan area at 90⁰ with respect to the first scan; Zhou, ¶0044-0045, In FIG. 5A, the scan area can be 
determining, based on the analyzing, at least one local perpendicular gradient variance at the first pixel location (Zhou, ¶0043, FIGS. 5A and 5B are schematic views of scans that may be used for correcting image curvature artifacts in an AFM scan; Zhou, ¶0046, The average profiles along the fast scan direction in the two scans, ax and by, represent the true profile of the structure, while the average profiles along the slow scan direction, ay and bx, are a combination of the true profile of the structure and curvature artifacts); and 
identifying a maximum local perpendicular variance for the first pixel location (Zhou, ¶0046-0048, all information in the slow scan direction may be removed using zero order image flattening by setting the mean height of each scan line in the fast scan direction to zero (i.e., setting the average profile in the slow scan direction to zero) (step 106)). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Raghavan to use perpendicular scan directions as taught by Zhou in order to assist in identifying scan artifacts or other contaminants on the surface of the object (Zhou, ¶0046). 

As per claim 12, Raghavan and Zhou disclose the method of claim 10, further comprising: 
identifying at least a second pixel location based on a second gradient feature of the first sub-image (Raghavan, page 2578, Results and Discussion, artifacts are observed in the phase images of Figures 1 and 3 that appear as streaks or alterations of the phase contrast for the matrix regions near the edges of some of the domains [multiple artifacts]); 
accessing, based on the second pixel location, the second sub-image (Raghavan, page 2578, Results and Discussion, Such frequency shifts should also alter the oscillation amplitude and cause 
substituting the second sub-image for the first sub-image for the second pixel location (Raghavan, page 2578, Results and Discussion, artifacts are observed in the phase images of Figures 1 and 3 that appear as streaks or alterations of the phase contrast for the matrix regions near the edges of some of the domains … Such frequency shifts should also alter the oscillation amplitude and cause related artifacts in the topographic images. For example, topographic artifacts are observed in Figure 1a that correspond to the phase artifacts in Figure 1b); 
analyzing, based on the accessing and substituting, an image aspect perpendicular to the first direction at the second pixel location (Zhou, ¶0043, FIGS. 5A and 5B are schematic views of scans that may be used for correcting image curvature artifacts in an AFM scan … The scan shown in FIG. 5A is performed within a scan area (step 100), and the scan shown in FIG. 5B is performed in the same scan area at 90⁰ with respect to the first scan; Zhou, ¶0044-0045, In FIG. 5A, the scan area can be represented by a matrix of data points … Similarly, in FIG. 5B, the scan area can be represented by a matrix of data points); 
determining, based on the analyzing, at least one local perpendicular gradient variance at the second pixel location (Zhou, ¶0043, FIGS. 5A and 5B are schematic views of scans that may be used for correcting image curvature artifacts in an AFM scan; Zhou, ¶0046, The average profiles along the fast scan direction in the two scans, ax and by, represent the true profile of the structure, while the average profiles along the slow scan direction, ay and bx, are a combination of the true profile of the structure and curvature artifacts); 
identifying a maximum local perpendicular variance for the second pixel location (Zhou, ¶0046-0048, all information in the slow scan direction may be removed using zero order image flattening by 
determining an overall local perpendicular variance maximum based on the first pixel location and the second pixel location (Zhou, ¶0046-0048, all information in the slow scan direction may be removed using zero order image flattening by setting the mean height of each scan line in the fast scan direction to zero (i.e., setting the average profile in the slow scan direction to zero) (step 106). The flattened images may thus be represented by a'xy and b'xy, where a'y=0 and b'x=0). 

As per claim 23, Raghavan and Zhou disclose the method of claim 10, wherein the first sub-image corresponds to a first channel of data and the second sub-image corresponds to a second channel of data (Raghavan, Abstract, Both topographic and phase imaging in tapping mode AFM are performed on these films under ambient conditions and at different force levels using a silicon tip; Raghavan, page 2575, Characterization Methods, TMAFM. Tapping mode AFM was performed with a Dimension 3100 (Digital Instruments) scanning probe microscope. Topographic (height) and phase images were recorded simultaneously). 

As per claim 26, Raghavan and Zhou disclose the method of claim 10, further comprising: identifying an artifact at the first pixel location based on the identified maximum local perpendicular variance (Zhou, ¶0043, FIGS. 5A and 5B are schematic views of scans that may be used for correcting image curvature artifacts in an AFM scan; Zhou, ¶0046, The average profiles along the fast scan direction in the two scans, ax and by, represent the true profile of the structure, while the average profiles along the slow scan direction, ay and bx, are a combination of the true profile of the structure and curvature artifacts). 

slider 26 carrying reader structure 28 and writer structure 30; Zhou, ¶0037, FIGS. 4A-4D show an approach to correcting the skew and tilt in an image based on a scan of slider 26 including cavity transition feature 44. To minimize alignment artifacts caused by variations in the components of atomic force microscope 10 and environmental conditions, the scan was performed at a 0.2 Hz sampling rate with probe tip 16 having a radius of less than about 30 nm proximate to slider 26). 

As per claim 33, Raghavan and Zhou disclose the method of claim 32, wherein the first gradient feature is an anomalous surface feature (Zhou, ¶0043, FIGS. 5A and 5B are schematic views of scans that may be used for correcting image curvature artifacts in an AFM scan. FIG. 6 is a flow diagram showing a process for correcting image curvature artifacts in an AFM scan). 

As per claim 34, Raghavan and Zhou disclose the method of claim 33, wherein the anomalous surface feature relates to a contaminant on the surface of the slider (Zhou, ¶0043, FIGS. 5A and 5B are schematic views of scans that may be used for correcting image curvature artifacts in an AFM scan. FIG. 6 is a flow diagram showing a process for correcting image curvature artifacts in an AFM scan).

Claims 11, 13, 15, 21, 22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, D., et al. "Mapping polymer heterogeneity using atomic force microscopy phase imaging and nanoscale indentation." Macromolecules 33.7 (2000): 2573-2583, hereinafter, “Raghavan”, in view of  as applied to claim 10 above, and further in view of Pan, Xiao. "Processing and feature analysis of atomic force microscopy images." (2014), hereinafter, “Pan”.

As per claim 11, Raghavan and Zhou disclose the method of claim 10, but do not explicitly disclose the following limitation as further recited however Pan discloses wherein the determining at least one local perpendicular gradient variance employs a sliding window algorithm (Pan, page 9-11, 2.2. Flattening image, Due to the mechanics of the Atomic Force Microscope (AFM), a curvature distortion also referred to as bowing effect, can be observed in gained AFM object scans. An example of an AFM image with bowing effect has been presented in figure 1.3 ... A method of automatic line flattening (also known as image leveling) is an iterative technique applied to each row of the image ... a planar leveling algorithm was investigated and developed to automatically exclude object points in each row of the recorded AFM image ... It increases the accuracy of labeling the objects in the image to a large extent ... If the AFM image has a few isolated features, direct polynomial subtracting will lead such images to show shadows around features on a flattened surface. Examples are presented below in Figure 2.4).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Raghavan and Zhou to iteratively scan each row of the image as taught by Pan in order to increase the accuracy of labeling the objects in the image (Pan, page 9-11, 2.2. Flattening image). 

As per claim 13, Raghavan and Zhou disclose the method of claim 12, but do not explicitly disclose the following limitations as further recited however Pan discloses further comprising: receiving a perpendicular variance threshold; and comparing the overall local perpendicular variance maximum to the perpendicular variance threshold (Pan, page 21, Section 2.5.4, The Canny operator is applicable to uses two thresholds, to detect strong and weak edges).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Raghavan and Zhou to include the gradient thresholds as taught by Pan in order to detect and localize the boundaries of objects in the AFM images (Pan, page 19, Section 2.5). 

As per claim 15, Raghavan and Zhou disclose the method of claim 10, but do not explicitly disclose the following limitations as further recited however Pan discloses further comprising: creating, in response to the identifying, a first binary image including a first pixel location based on a first gradient feature the first sub-image (pages 19-20, 2.5, Edge Detection, Distinguishing and analyzing the characterization of particles in AFM ... edge detection which can detect and localize the boundaries of objects in the AFM images is used ... An edge can be described as a sudden change of intensity in an image ... in binary images, edge relies on abrupt change in intensity level to 1 from 0 and vice versa ... The example below displayed in Figure 2.9 shows how the edge detection methods work on the AFM image ... The tool to find edge direction at location (h,v) of an image, is the gradient). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Raghavan and Zhou to create a binary image as taught by Pan in order to improve edge detection for detecting artifacts and contaminants in the AFM scan images of objects (Pan, pages 19-20, Section 2.5).

As per claim 21, Raghavan and Zhou disclose the method of claim 10, but do not explicitly disclose the following limitations as further recited however Pan discloses wherein the first gradient feature of the first sub-image is a first location of high contrast (Pan, pages 19-20, Section 2.5. Edge Detection, edge abrupt change in intensity level to 1 from 0 and vice versa ... The example below displayed in Figure 2.9 shows how the edge detection methods work on the AFM image ... The tool to find edge direction at location (h,v) of an image, is the gradient, defined as the vector; Pan, pages 34-39, Section 3.2. Silicon Surface 2, features on this AFM image present a very clear edge. Edge detection operation can be used to process this AFM data. Figure 3.9 is applied as a test of edge detection and the results through different edge detection algorithms are presented in Figure 3.11 … The Sobel method is selected in the research because of its higher resolution on edges and less mixed information. Figure 3.12 shows the results of low-pass filter and high-pass filter working on Figure 3.9 … In some cases, users prefer to know data information in some certain positions on the image; therefore, they can move the mouse and click on the desired position on the image directly, where a window which contains the desired point information (position and intensity information) shows up on the image. An example is provided in Figure 3.15). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Raghavan and Zhou to create a binary image as taught by Pan in order to improve edge detection for detecting artifacts and contaminants in the AFM scan images of objects as the binary image relies on an abrupt change in intensity or contrast (Pan, pages 19-20, Section 2.5).

As per claim 22, Raghavan and Zhou disclose the method of claim 12, wherein the second gradient feature of the first sub-image is a second location of high contrast (Pan, pages 19-20, Section 2.5. Edge Detection, edge detection which can detect and localize the boundaries of objects in the AFM images ... An edge can be described as a sudden change of intensity in an image. Especially, in binary images, edge 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Raghavan and Zhou to create a binary image as taught by Pan in order to improve edge detection for detecting artifacts and contaminants in the AFM scan images of objects as the binary image relies on an abrupt change in intensity or contrast (Pan, pages 19-20, Section 2.5).

As per claim 27, Raghavan, Zhou and Pan disclose the method of claim 13, further comprising: identifying an artifact at the first pixel location based on the identified maximum local perpendicular variance (Pan, page 3, Introduction, Four primary sources of artifact in image measured with atomic force microscopes result to inaccurate AFM feature analysis, including: Probes: AFM images are always affected by the geometrical shape of the tip, Scanners, Vibrations, and Image Processing; Pan, pages 26-‘Plot Intensity’ image button is used to extract the line profile … three horizontal stripes or strokes appear in the figure 3.2). 

As per claim 28, Raghavan, Zhou and Pan disclose the method of claim 27, further comprising: classifying the artifact as either a) an instrument artifact or b) a contaminant artifact based on the comparing the overall local perpendicular variance maximum to the perpendicular variance threshold (Raghavan, pages 2576-2578, Results and Discussion, In Figure 1, a two-dimensional topographic image is shown, along with the corresponding phase image and a three-dimensional representation of the topography, for a freshly prepared PS/PB film ... the phase image provides strong contrast between the different domains ... artifacts are observed in the phase images of Figures 1 and 3 that appear as streaks or alterations of the phase contrast for the matrix regions near the edges of some of the domains. These artifacts might be caused by changes in the tip-sample interaction that are related to shifts of the resonance frequency with respect to the operating frequency. Such frequency shifts should also alter the oscillation amplitude and cause related artifacts in the topographic images. For example, topographic artifacts are observed in Figure 1a that correspond to the phase artifacts in Figure 1b). 

As per claim 29, Raghavan, Zhou and Pan disclose the method of claim 28, wherein the artifact is classified as an instrument artifact (Raghavan, pages 2576-2578, Results and Discussion, In Figure 1, a two-dimensional topographic image is shown, along with the corresponding phase image and a three-dimensional representation of the topography, for a freshly prepared PS/PB film ... the phase image provides strong contrast between the different domains ... artifacts are observed in the phase images of Figures 1 and 3 that appear as streaks or alterations of the phase contrast for the matrix regions near the edges of some of the domains. These artifacts might be caused by changes in the tip-sample interaction that are related to shifts of the resonance frequency with respect to the operating . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, D., et al. "Mapping polymer heterogeneity using atomic force microscopy phase imaging and nanoscale indentation." Macromolecules 33.7 (2000): 2573-2583, hereinafter, “Raghavan”, in view of Zhou et al., U.S. Publication No. 2007/0251306, hereinafter, “Zhou” as applied to claim 10 above, and further in view of Dorobantu, Loredana S., et al. "Atomic force microscopy measurement of heterogeneity in bacterial surface hydrophobicity." Langmuir 24.9 (2008): 4944-4951, hereinafter, “Dorobantu”.

As per claim 14, Raghavan and Zhou disclose the method of claim 10, but do not explicitly disclose the following limitations as further recited however Dorobantu discloses wherein the received image is scanned using atomic force microscopy, and wherein the first sub-image relates to amplitude of the atomic force microscope image, the second sub-image relates to phase of the atomic force microscope image (Dorobantu, page 4946, Materials and Methods, To better resolve small surface features and borders, phase and amplitude images were recorded in addition to the more common topographic images … Topographic, phase and amplitude images were acquired using both non-functionalized silicon nitride probes, as well as the functionalized probes. These measurements were used to determine the variations in topographic resolution due to tip modification). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the amplitude image as taught by Dorobantu in the system of Raghavan and Zhou in order to better resolve small surface features and borders in the images of Pan and Raghavan (Dorobantu, page 4946, Materials and Methods).
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, D., et al. "Mapping polymer heterogeneity using atomic force microscopy phase imaging and nanoscale indentation." Macromolecules 33.7 (2000): 2573-2583, hereinafter, “Raghavan”, in view of Zhou et al., U.S. Publication No. 2007/0251306, hereinafter, “Zhou” as applied to claim 10 above, and further in view of Velegol, Stephanie B., et al. "AFM imaging artifacts due to bacterial cell height and AFM tip geometry." Langmuir 19.3 (2003): 851-857, hereinafter, “Velegol”.

As per claim 24, Raghavan and Zhou disclose the method of claim 10, and (Raghavan, Abstract, Both topographic and phase imaging in tapping mode AFM are performed on these films; Raghavan, page 2574, Introduction, As the tip approaches the sample, the tip-sample interactions alter the amplitude, resonance frequency, and phase angle of the oscillating cantilever. During scanning, the amplitude at the operating frequency is maintained at a constant level, called the set-point amplitude, by adjusting the relative position of the tip with respect to the sample), but do not explicitly disclose the following limitations as further recited however Velegol discloses 
wherein the received image is an atomic force microscope image that further includes at least a third sub-image containing data relating to a third image aspect (Velegol, page 853, Results, AFM Image Artifacts on Bacteria. AFM topographic images of individual E. coli cells taken in tapping mode consistently showed the expected rod-shape cells, as well as the appearance of a sort of “material” alongside the bacterium (Figure 2). This “material” formed large parallel lines that were not in the direction of the scan ... Figure 2. AFM tapping mode images of E. coli K12 (D21) showing line artifacts. Parts a and b are amplitude and phase images of D21 ... Parts c and d are height and amplitude images of D21 ... Parts e and f are height and amplitude images of D21). 


As per claim 25, Raghavan, Zhou and Velegol disclose the method of claim 24, wherein the first image aspect relates to amplitude of the atomic force microscope image, the second image aspect-relates to phase of the atomic force microscope image, and the image third image aspect relates to height of the atomic force microscope image (Raghavan, Abstract, Both topographic and phase imaging in tapping mode AFM are performed on these films; Velegol, page 853, Results, Figure 2. AFM tapping mode images of E. coli K12 (D21) showing line artifacts. Parts a and b are amplitude and phase images of D21 ... Parts c and d are height and amplitude images of D21 ... Parts e and f are height and amplitude images of D21). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, D., et al. "Mapping polymer heterogeneity using atomic force microscopy phase imaging and nanoscale indentation." Macromolecules 33.7 (2000): 2573-2583, hereinafter, “Raghavan”, in view of Zhou et al., U.S. Publication No. 2007/0251306, hereinafter, “Zhou”, in view of Pan, Xiao. "Processing and feature analysis of atomic force microscopy images." (2014), hereinafter, “Pan” as applied to claim 29 above, and further in view of Velegol, Stephanie Butler. "AFM: Imaging Artifacts." Dekker Encyclopedia of Nanoscience and Nanotechnology, Seven Volume Set. CRC Press, 2014. 73-82, hereinafter, “Butler Velegol”.

As per claim 30, Raghavan, Zhou and Pan disclose the method of claim 29, but do not explicitly disclose the following limitations as further recited however Butler Velegol discloses wherein upon classifying the artifact as an instrument artifact, a signal is transmitted indicating a request for replacement of an atomic force microscope probe tip (Butler Velegol, page 75, Table 1 How to identify and avoid common AFM imaging artifacts, Artifact: Broadening of features, Cause: Bluntness of tip, Solution: Use new tip, image tip).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to identify the cause of the artifact and dependent on the identification of the cause, replace the tip as taught by Butler Velegol in the system of Raghavan, Zhou and Pan in order to remedy and remove the source of the artifact (Butler Velegol, page 75, Table 1). 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, D., et al. "Mapping polymer heterogeneity using atomic force microscopy phase imaging and nanoscale indentation." Macromolecules 33.7 (2000): 2573-2583, hereinafter, “Raghavan”, in view of Zhou et al., U.S. Publication No. 2007/0251306, hereinafter, “Zhou”, in view of Pan, Xiao. "Processing and feature analysis of atomic force microscopy images." (2014), hereinafter, “Pan” as applied to claim 28 above, and further in view of Taatjes, Douglas J., et al. "Quality assessment of atomic force microscopy probes by scanning electron microscopy: correlation of tip structure with rendered images." Microscopy research and technique 44.5 (1999): 312-326, hereinafter, “Taatjes”.

As per claim 31, Raghavan, Zhou and Pan disclose the method of claim 28, but do not explicitly disclose the following limitations as further recited however Taatjes discloses further comprising, 

comparing the quality rating assigned to the image with an image quality threshold (Taatjes, page 314, Results, if the image quality began to sharply decline, we would exchange the probes … The image quality began to deteriorate (Fig. 2C) and the probe was changed … The gold particles do not appear spherical, but rather distorted (Fig. 6A,B), which caused us to change probes and disregard the acquired images of fibrinogen); and 
classifying the image in response to the comparing (Taatjes, page 313, Results, The image quality began to deteriorate (Fig. 2C) and the probe was changed  … (Fig. 3F). Note the good resolution and sharpness of the image … The gold particles do not appear spherical, but rather distorted (Fig. 6A,B), which caused us to change probes and disregard the acquired images of fibrinogen). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to classify an atomic force microscope image as a good quality image or a low qualify image as taught by Taatjes in the system of Raghavan, Zhou and Pan in order to determine the corresponding quality of the probe as probe quality closely correlates to image quality (Taatjes, Abstract). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                   
/VU LE/Supervisory Patent Examiner, Art Unit 2668